Case 15-27765        Doc 71     Filed 01/21/19     Entered 01/21/19 10:09:49          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 27765
         Jasmine Washington

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/14/2015.

         2) The plan was confirmed on 01/12/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/13/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/01/2016, 12/13/2018.

         5) The case was Converted on 01/03/2019.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-27765             Doc 71         Filed 01/21/19    Entered 01/21/19 10:09:49                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $16,398.75
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                          $16,398.75


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,064.58
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $704.90
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,769.48

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                          Unsecured      2,421.00            NA              NA            0.00        0.00
 Americredit Financial Ser Inc           Unsecured           0.00        530.00          530.00           0.00        0.00
 Americredit Financial Ser Inc           Secured       17,994.00     18,012.95        18,012.95     10,330.05    2,299.22
 AT&T Mobility II LLC                    Unsecured      1,062.00       1,062.18        1,062.18           0.00        0.00
 Capital One Bank                        Unsecured         299.00        299.02          299.02           0.00        0.00
 City of Chicago Department of Revenue   Unsecured         500.00        488.00          488.00           0.00        0.00
 Commonwealth Edison Company             Unsecured         191.00         80.87           80.87           0.00        0.00
 Department Of Education                 Unsecured     42,703.00     43,336.28        43,336.28           0.00        0.00
 Discover Bank                           Unsecured         624.00        624.71          624.71           0.00        0.00
 ECast Settlement Corp                   Unsecured      1,628.00       1,628.98        1,628.98           0.00        0.00
 ECast Settlement Corp                   Unsecured      1,420.00       1,420.91        1,420.91           0.00        0.00
 Hillcrest Davidson & A                  Unsecured      1,185.00            NA              NA            0.00        0.00
 Illinois Bell Telephone Company         Unsecured         161.00        161.58          161.58           0.00        0.00
 Illinois Tollway                        Unsecured         500.00           NA              NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         469.00        469.24          469.24           0.00        0.00
 Metro South Medical Center              Unsecured         300.00           NA              NA            0.00        0.00
 Midland Funding LLC                     Unsecured           0.00        905.53          905.53           0.00        0.00
 Nicor                                   Unsecured          30.00           NA              NA            0.00        0.00
 NWI Urgent Care LLC                     Unsecured          30.00           NA              NA            0.00        0.00
 Payday Loan Store                       Unsecured           0.00        371.00          371.00           0.00        0.00
 Peritus Portfolio Services II LLC       Unsecured           0.00      6,560.46        6,560.46           0.00        0.00
 Social Security Administration          Unsecured      1,400.00            NA              NA            0.00        0.00
 Trinity College                         Unsecured     12,264.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-27765        Doc 71      Filed 01/21/19     Entered 01/21/19 10:09:49             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $18,012.95         $10,330.05           $2,299.22
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $18,012.95         $10,330.05           $2,299.22

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $57,938.76               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,769.48
         Disbursements to Creditors                            $12,629.27

 TOTAL DISBURSEMENTS :                                                                     $16,398.75


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/21/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
